Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 1 February 2022. The amendments to the specification have overcome the objections to the disclosure. The amendments to the claims have overcome the objection over claim 11, the 35 USC 112(b) rejection over claims 11, 18 and 19; the 35 USC 101 rejection and the art rejections over U.S. patent 5,971,835, U.S. patent 5,334,471 and U.S. patent application publication 2016/0200022. The terminal disclaimer filed on 1 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,892,075 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The rejection based on U.S. patent 10.892075 has been withdrawn. Applicant's arguments with respect to the remaining rejections have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-6, 8-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claims 2-4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is directed to a 3-D shape comprising a cured product of the composition of claim 1. This claim is indefinite since the composition of claim 1 does not contain a polymeric material or pre-polymeric material which can be cure and there is no requirement that the amount of ceramic particles in the composition of claim 1 is sufficient so that they can be sintered, or cured, so as to form a 3-D shape. Applicants’ definition of “cure” in the specification excludes the sintering or bonding of the magnetic particles of the composition of claim 1.  

Applicants’ arguments with respect to the previous rejection have been considered but are not convincing. This is because, as stated above, there is no requirement that the amount of ceramic particles in the composition of claim 1 is sufficient so that they can be sintered, or cured, so as to form a 3-D shape. The rejection is maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-14, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 14 and 16-24 of copending Application No. 15/762,414 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach a composition comprising a thermosetting resin, magnetic particles that have at least two magnetic domains and have a coercive force in the range of 1-200 kOe and an inorganic filler. The copending claims teach the magnetic particles are vibrated by magnetization reversal. Pargraph [34] of the copending application shows that the inorganic filler includes ceramic particles. Copending claims 3-6 are identical to claims 8-11 of this application. Copending claim 14 teaches the composition can further contain a thermosetting agent. Copending claims 19-23 teach the same 3-D printing process as claims 17-19, but they teach printing the composition of copending claim 1. Given the teachings of copending claim 17 that the composition of copending claim 1 can .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants’ comments with respect to this provisional rejection are acknowledged. Since a rejection cannot be held in abeyance, the rejection is maintained.
Conclusion
U.S. patent application publication 2016/0200011 is cited as of interest since it teaches a feedstock for use in a 3D printing method, a 3D printing process using the feedstock, and the cured 3D article produced from the feedstock. The feedstock comprises a matrix material and one of more susceptor materials which produces heat when excited by magnetic, electromagnetic or electric energy fields. The susceptor material can be a magnetic material, such as nickel particles having a size of about 20 microns, which forms heat through electromagnetic induction heating or it can be magnetite particles having a size in the range of about 10 nm-100 microns, such as about 20 microns or 10 nm, which are magnetic particles having the formula Fe3O4 or FeOFe2O3, which forms heat through dielectric heating. Electromagnetic induction heating is the result of the magnetic particles vibrating by magnetization reversal.  The taught nickel particles oC of about 58.57 emu/g and magnetite has a saturation magnetization at 25oC of 54-92 emu/g and a coercive force of 0.1-1.7 kOe. The taught saturation magnetizations fall within the claimed range and the taught coercive force overlaps that claimed. The reference teaches the matrix can be a ceramic particle slurry or paste. The reference teaches that the matrix can be thermosetting resin which can contain a thermosetting agent; such as a thermal polymerization initiator, which is a compound that generates a cation under heat or a thermal acid or base generator, and it can contain a reinforcing material, such as silicon carbide or alumina particles or optical additives, such as quartz or silica, rutile, or titania, alumina or zirconia.  Since the reference teaches forming a cured 3D article from taught feedstock, the reference suggests forming a cured 3D article from the suggested feedstocks. The reference does not teach that the magnetic particles are or can be surface treated and there is no teaching or suggestion in the 3D printing art that the susceptor materials in a matrix are or can be surface treated. Thus, while the reference teaches a similar composition to that claimed, it does not teach or suggest the claimed composition. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/22/22